DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10th 2022 has been entered. 
Response to Amendment
3.         The Amendment filed on August 10th 2022 has been entered. Currently claims 1 – 7, 10 – 16 and 18 – 20 have been amended, claims 9 and 17  are cancelled, claims 21 and 22 are newly added. Claims 1 – 8, 10 – 16 and 18 - 22 are pending.

Response to Arguments
35 U.S.C. §103
4.	Applicant's arguments, see Remarks pp. 9 -13, filed August 10th 2022, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered but they are persuasive.
Applicant argues that one of the cited art does not constitute prior art
Examiner respectfully agrees. 

Amended claim 11
Applicant argues the use of the Eidson reference to teach the claim.
Examiner replies that due to applicant’s extensive amendment of deletions and insertions, the argument is moot. The Day reference in conjunction with Collins are now used to teach the amendments to the claim 11. 
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Gerber et al., (United States Patent Publication 20190146830) hereinafter Gerber. 

Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1, 3, 4, 10, 16   and 20  are  rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (United States Patent Publication Number 20110282864), in view of Day et al., (United States Patent Publication Number 20080281779) hereinafter Day
Regarding claim 1 Collins teaches a  non-transitory computer readable medium (computer program product embodiment includes a machine-readable storage medium (media) [0034]) having program instructions stored thereon (having instructions stored thereon/in [0034]) that are capable of causing query parser (query parser [0104]) of a database  system (multi-tenant database system [0025]) to perform operations (which can be used to program a computer to perform [0034]) comprising: receiving, (receiving [0030]) from an application (Application platform 18 may be a framework that allows the applications of system 16 to nm, such as the hardware and/or software, e.g., the operating system. [0027]) a first instance (on demand request [0027]) of a  query requesting data (Fig. 4, (400) receive a query request [0105]) from a multi-tenant database, (multi-tenant database [0104]); for a first entity, (user system 12 such as handheld computing device, a mobile phone, a laptop computer, a work station, and/or a network of computing devices [0026])  receiving, (receiving [0030])  from the application, (Application platform 18 may be a framework that allows the applications of system 16 to nm, such as the hardware and/or software, e.g., the operating system. [0027]) a second instance (on demand request [0027]) of the query requesting data (Fig. 4, (400) receive a query request [0105]) from the multi-tenant database(multi-tenant database [0104]);  for a second entity; (user system 12 such as handheld computing device, a mobile phone, a laptop computer, a work station, and/or a network of computing devices [0026])  
Collins does not fully disclose in response to determining that a query override has been specified for the first entity,  providing, a modified version of the query that has at least  one modified constraint to  a query optimizer for selection of a first  execution plan  and in response to determining that no query override has been specified for the second entity, providing the query, to the query optimizer for selection of a second, different execution plan.
Day teaches in response to determining (determining [0032]) that a query override has been specified (a user can also identify a clause within the original SQL query to ignore or to over-ride. [0039]) for the first entity (Fig. 1, client computer 20 [0020])  providing a modified version of the query (merge the original SQL query with the appended clause [0039])  that has at least  one modified constraint (the appended clause [0039]) to  a query optimizer (cost-based optimizer [0018]) for selection of a first  execution plan  (a new access plan [0039]) and in response to determining that no query override (previously encountered query is retrieved [0029]) has been specified for the second entity, (Fig. 1, other client computer 20 [0020])  providing the query, (query is forwarded [0029]) without modification,(similar query that has been previously encountered [0029])  to the query optimizer (cost-based optimizer [0029]) for selection (retrieve [0029]) of a second, different execution plan (previously generated access plan [0029]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of Day in response to determining that a query override has been specified for the first entity  providing a modified version of the query that has at least  one modified constraint to  a query optimizer for selection of a first  execution plan  and in response to determining that no query override has been specified for the second entity, providing the query, without modification, to the query optimizer for selection of a second, different execution plan. By doing so an administrator, or other user, is presented with the access plan that the optimizer anticipates will have the best performance for the query. Day [0030]

Regarding claim 3 Collins in view of Day teaches the computer readable medium of claim 1.
Collings a modified does not fully disclose wherein the first constraint identifies a first index to be used in performing the query; and wherein the second constraint identifies a second index to be used instead of the first index in performing the query.
Day teaches wherein the query (the query [0031]) identifies a first index (“order by index” [0036]) to be used in performing (execution [0024]) the query; (the query [0031]) and wherein the modified version of the query (modified query to use “GROUP BY” clause   [0035]) identifies a second index (“group by index” [0036]) to be used instead of the first index (“order by index” [0036]) in performing the query (execution plan [0024]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of Day wherein the query identifies a first index to be used in performing the query; and wherein the modified version of the query  identifies a second index to be used instead of the first index in performing the query. By doing so optimizer selects from among a variety of different implementations when building the access plan. Day [0035]

Regarding claim 4 Collins in view of Day teaches the computer readable medium of claim 1.
Collins a modified does not fully disclose wherein the query indicates that a join specified in the query is to be performed using a first physical join operation; and wherein the modified version of the query  indicates that the join specified in the query is to be performed using a second physical join operation instead of the first physical join operation.
Day discloses wherein the query (the query [0033]) indicates that a join (join order  [0035]) specified in the query (the query [0033]) is to be performed using a first physical join operation; (“order by index” [0036]) and wherein the modified version of the query  (modified query to use “GROUP BY” clause   [0035]) indicates that the join (join order  [0035]) specified in the query (the query [0033]) is to be performed using a second physical join operation (“group by index” [0036]) instead of the first physical join operation (Fig. 3, (300)  physical join constraint usage [0039])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of Day wherein the query  indicates that a join specified in the query is to be performed using a first physical join operation; and wherein the modified version of the query  indicates that the join specified in the query is to be performed using a second physical join operation instead of the first physical join operation. By doing so the SQL parser and the optimizer may work together to generate a modified access plan. In this way, when a user causes execution of an access plan, the access plan executes with the benefits provided by the customizations. Day [0033]

Regarding claim 10 Collins in view of Day teaches the computer readable medium of claim 1.
Collings a modified does not fully disclose wherein the operations further comprise: in response to the query optimizer selecting the first execution plan in accordance with the at least one modified constraint , storing the first  execution plan in a cache of the database system for servicing a subsequently received instance of the query associated with the first entity.
Day teaches wherein the operations (procedures [0027]) such as “operations” further comprise: in response to the query optimizer (query optimizer [0039]) selecting the first execution plan (select an access plan therefrom [0030] such as “execution plan” in accordance with the at least one modified  constraint, ("ORDERBYFIELD1"to"ORDERBYFIELD1, FIELD2") [0039]) see also paragraph [0035] wherein the user changes a first constraint “index” to the use of a second constraint “hash algorithm”  storing the first  execution plan (selected access plan [0030])  in a cache (Previously generated access plans can be stored in a software-based cache for fast retrieval [0029]) of the database system (database system [0029]) for servicing (the optimizer will … retrieve a previously generate access plain [0029]) a subsequently received instance of the query (similar query [0029]) associated with the first entity (Fig. 1, client computer 20 [0020])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of to incorporate the teachings of Day wherein the operations further comprise: in response to the query optimizer selecting the first execution plan in accordance with the at least one modified constraint, storing the first  execution plan in a cache of the database system for servicing a subsequently received instance of the query associated with the first entity. By doing so the environment can include a number of
different caches that store information about previously executed queries and associated access plans. Day [0029]

Regarding claim 16 Collins teaches a computer system, (computer system [0035]) comprising: one or more processors; (processor [0036]) memory (memory [0036])  having program instructions (one or more instructions [0110]) stored (installed on the system [0110]) therein that are executable (configured for performing [0110]) by the one or more processors (processor [0036])  to implement a database system (database system  [0023]) performing operations (operations [0075]) including: receiving , (received [0104]) at a query parser (query parser [0103]) of the database system (database system  [0023]) from an application,( applications servers 1001 -100M [0109]) a first instance(on demand request [0027])  of a query (a query [0104]) requesting data (serve requests [0037])  from a multi-tenant database (multi-tenant database system [0025]) for a first entity; (user system 12 such as handheld computing device, a mobile phone, a laptop computer, a work station, and/or a network of computing devices [0026]) ])  receiving, at the query parser(query parser  [0050])   from the application, (application [0040]) a second instance of the query requesting data (separate queries  [0105])  for a second entity (user system 12 such as handheld computing device, a mobile phone, a laptop computer, a work station, and/or a network of computing devices [0026])   from the multi-tenant database; (multi-tenant database [0044])
Collins does not teach in response to determining that a query override has been specified for the first entity, providing a modified version of the query that has at least one modified constraint to a query optimizer for selection of a first execution plan;  and  in response to determining that no query override has been specified for the second entity, providing the query, without modification, to the query optimizer for selection of a second, different execution plan.
Day teaches in response to determining (determining [0032]) that a query override has been specified (a user can also identify a clause within the original SQL query to ignore or to over-ride. [0039]) for the first entity (Fig. 1, client computer 20 [0020])  providing a modified version of the query (merge the original SQL query with the appended clause [0039])  that has at least  one modified constraint (the appended clause [0039]) to  a query optimizer (cost-based optimizer [0018]) for selection of a first  execution plan  (a new access plan [0039]) in response to determining (determining [0032]) that a query override has been specified (a user can also identify a clause within the original SQL query to ignore or to over-ride. [0039]) for the first entity (Fig. 1, client computer 20 [0020])  providing a modified version of the query (merge the original SQL query with the appended clause [0039])  that has at least  one modified constraint (the appended clause [0039]) to  a query optimizer (cost-based optimizer [0018]) for selection of a first  execution plan  (a new access plan [0039]) and in response to determining that no query override (previously encountered query is retrieved [0029]) has been specified for the second entity, (Fig. 1, other client computer 20 [0020])  providing the query, (query is forwarded [0029]) without modification,(similar query that has been previously encountered [0029])  to the query optimizer (cost-based optimizer [0029]) for selection (retrieve [0029]) of a second, different execution plan (previously generated access plan [0029]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of Day in response to determining that a query override has been specified for the first entity providing a modified version of the query that has at least  one modified constraint to  a query optimizer for selection of a first  execution plan in response to determining that a query override has been specified for the first entity providing a modified version of the query that has at least  one modified constraint to  a query optimizer for selection of a first  execution plan  and in response to determining that no query override has been specified for the second entity, providing the query, without modification, to the query optimizer for selection of a second, different execution plan. 
By doing so an administrator, or other user, is presented with the access plan that the optimizer anticipates will have the best performance for the query. Day [0030]

Regarding claim 20 Collins in view of Day teaches the computer system of claim 16.
Collins as modified does not fully disclose, wherein the operations further comprise: storing, in a cache, the first execution plan to facilitate a subsequent performance of the query for the first entity
	Day teaches wherein the operations further comprise: storing, (stored [0029])  in a cache, (Previously generated access plans can be stored in a software-based cache for fast retrieval [0029]) the first execution plan (selected access plan [0030])  to facilitate a subsequent performance of the query (if a similar query has been previously encountered [0029]) for the first entity; (Fig. 1, client computer 20 [0020])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of Day wherein the operations further comprise: storing, in a cache, the selected execution plan to facilitate a subsequent performance of the query for the first entity. By doing so depending on whether the SQL queries are dynamically generated or part of a separate application, the environment can include a number of different caches that store information about previously executed queries and associated access plans Day [0029].


Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (United States Patent Publication Number 20110282864), in view of Day et al., (United States Patent Publication Number 20080281779) hereinafter Day and in further view of Chong et al., (United States Patent Publication Number 20070233641) hereinafter Chong
Regarding claim 2 Collins in view of Day teaches the computer readable medium of claim 1.
Collins as  modified does not fully disclose wherein the modified version of the query replaces a first constraint of the query with a second constraint and wherein creating the modified version  does not modify the query as specified in one or more program instructions of the application.
Chong teaches wherein the modified version of the query(Fig. 6, various ALTER TABLE statements [0079])   replaces a first constraint of the query with a second constraint (When a value is removed from the constraint  set, this option replaces the matching value in the constrained column with the term returned by <function> whenever <function> returns a single term [0064]) and wherein creating the modified version (Fig. 6, various ALTER TABLE statements [0079])  does not modify the query (query [0024]) as specified in one or more program instructions (SQL statements [0027]) of the application (Fig. 9 ontology-based referential constraint that modifies the ontology [0078])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of  Day to incorporate the teachings of Chong wherein the modified version of the query replaces a first constraint of the query with a second constraint and wherein creating the modified version  does not modify the query as specified in one or more program instructions of the application. By doing so the constraint's refinement and transformation functions based on the remaining operations, and the results are propagated to the constrained column and the constraint's recommendation table. Chong [0084].

Claims 5 – 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (United States Patent Publication Number 20110282864), in view of Day et al., (United States Patent Publication Number 20080281779) hereinafter Day and in further view of Eidson et al., (United States Patent Publication Number 20110082854) hereinafter Eidson.
Regarding claim 5 Collins in view of Day teaches the computer readable medium of claim 1.
Collins a modified does not fully disclose wherein determining that a query override has been specified for the first entity  includes: accessing a catalog of the multi-tenant database to determine whether the catalog indicates the override.
	Eidson teaches wherein determining (ABS., A tenant-selective query syntax is determined by analyzing at least one of metadata generated from information about the tenant or metadata generated from the data accessible by the tenant.) that a query override (override mechanisms are provided that can override the Oracle native query optimizer. [0056]) has been specified (tenant-level statistics and other tenant-level metadata are consulted and a decision is made as to the syntax of the query [0057]) for the first entity  (each user system 12 could include a desktop personal computer, workstation, laptop, personal digital assistant ("PDA"), cell phone, or any WAP-enabled device or any other computing device capable of interfacing directly or indirectly to the Internet or other network connection. [0036]) includes: accessing a catalog (Fig. 9A library cache [0019])  such as “catalog”  of the multi-tenant database (multi-tenant database system [0027]) to determine whether the catalog (Fig. 9A library cache [0019])  such as “catalog”  indicates  the override (override mechanisms [0056]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of Day to incorporate the Eidson wherein determining that a query  override has been specified for the first entity includes: accessing a catalog of the multi-tenant database to determine whether the catalog indicates the override. By doing so user might maintain contact data, leads data, customer follow-up data, performance data, goals and progress data, etc., all applicable to that user's personal sales process ( e.g., in tenant database 108). Eidson [0043].

Regarding claim 6 Collins in view  Day and in further view of Eidson teaches the computer readable medium of claim 5.
Collins as modified does not fully disclose wherein the operations further comprise: receiving, with the query, first identifier information indicating that the first entity is associated with a first  tenant; and wherein the accessing includes using the first identifier information to query a table in the catalog to determine whether the override has been specified for the first tenant.
	Eidson teaches wherein the operations (operations on the data [0028]) further comprise: receiving, with the query, (received query [0057]) see example query [0061]   first identifier information  (“u.users_id” [0061] see example query indicating that the first entity  (each user system 12 could include a desktop personal computer, workstation, laptop, personal digital assistant ("PDA"), cell phone, or any WAP-enabled device or any other computing device capable of interfacing directly or indirectly to the Internet or other network connection. [0036])  is associated with a first tenant (“a.owner” [0061]) see example query and wherein the accessing (accessing [0119]) includes using the first identifier (“u.users_id” [0061]) to query a table (table = “sales” [0061]) see example query  in the catalog (Fig. 9A library cache [0019])  such as “catalog”  to determine (determine [0121]) whether the override  (override mechanisms [0056]) has been specified  (tenant-level statistics and other tenant-level metadata are consulted and a decision is made as to the syntax of the query.) [0057]) for the first  tenant (“a.owner” [0061]) see example query
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of  and Day to incorporate the Eidson wherein the operations further comprise: receiving, with the query, first identifier information indicating that the first entity is associated with a first  tenant; and wherein the accessing includes using the first identifier information to query a table in the catalog to determine whether the override has been specified for the first tenant.  By doing so user might maintain contact data, leads data, customer follow-up data, performance data, goals and progress data, etc., all applicable to that user's personal sales process ( e.g., in tenant database 108). Eidson [0043].

Regarding claim 7 Collins in view of Day and in further view of Eidson teaches the computer readable medium of claim 5.
Collins as modified does not fully disclose wherein the operations further comprise: receiving, with the query,  second identifier information  indicating that the first entity is a particular user of a first particular tenant; and wherein the accessing includes using the second identifier information to query a table in the catalog to determine whether the override has been specified for the particular user of the first tenant.
Eidson teaches wherein the operations (operations on the data [0028]) further comprise: receiving, with the query, (received query [0057]) see example query [0061]   second identifier  information (“b.users_id” [0061]) indicating that the first entity(each user system 12 could include a desktop personal computer, workstation, laptop, personal digital assistant ("PDA"), cell phone, or any WAP-enabled device or any other computing device capable of interfacing directly or indirectly to the Internet or other network connection. [0036])   is a particular user (particular user [0061]) of a first tenant; (particular tenant [0052]) and wherein the accessing (accessing [0119]) includes using the second identifier information (“b.users_id” [0061]) to query a table (table = “sales” [0061]) see example query  in the catalog (Fig. 9A library cache [0019])  such as “catalog”  to determine (determine [0121])  whether the override (override mechanisms [0056]) has been specified (tenant-level statistics and other tenant-level metadata are consulted and a decision is made as to the syntax of the query.) [0057]) for the particular user (particular user [0061]) of the first tenant (particular tenant [0052])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of  Day to incorporate the Eidson wherein the operations further comprise: receiving, with the query,  second identifier information  indicating that the first entity is a particular user of a first particular tenant; and wherein the accessing includes using the second identifier information to query a table in the catalog to determine whether the override has been specified for the particular user of the first tenant. By doing so there might be some data structures managed by MTS 16 that are allocated at the
tenant level while other data structures might be managed at  the user level. Eidson [0044]

	Regarding claim 8 Collins in view of Day and in further view of Eidson teaches the computer readable medium of claim 5.
Collins as modified does not fully disclose wherein accessing the catalog includes reading expiration criteria for the override from the catalog; and wherein the determining includes determining, based on the expiration criteria, whether the override has expired.
	Eidson teaches wherein accessing (accessing [0119]) the catalog (Fig. 9A library cache [0019])  such as “catalog”   includes reading expiration criteria (consulted tenant level metadata [0057] such as “expiration criteria” for the override (override mechanisms [0056]) from the catalog; (Fig. 9A library cache [0019])  such as “catalog”   and wherein the determining includes determining, (determine [0121])   based on the expiration criteria, (consulted tenant level metadata [0057] such as “expiration criteria” whether the override (override mechanisms [0056]) has expired (Fig. 9A misses in the library cache indicating “expired” [0019])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of Day to incorporate the Eidson wherein accessing the catalog includes reading expiration criteria for the override from the catalog; and wherein the determining includes determining, based on the expiration criteria, whether the override has expired. By doing so each one of the tables in an example embodiment illustrated by FIG. 4 may hold tenant-level, user-level, or other level metadata based on a type of identification. Edison [0072]

Regarding claim 18 Collins in view of Day teaches the computer system of claim 16.
Collins does not fully disclose wherein determining whether a query override is specified for a particular entity  includes: accessing a table in a database catalog of the multi-tenant database, wherein the table is operable to store one or more overrides specifications for entities  of the multi-tenant database.
	Eidson teaches wherein determining whether a query override(override mechanisms [0056])  is specified for a particular entity(many tenants [0044]) such as “entitites”  includes: accessing a table (e.g., tables stored in user storage areas 114 of database 108) [0057]) in a database catalog (Fig. 9A library cache [0019])  such as “catalog”  of the multi-tenant database,(multi-tenant database system [0027]) wherein the table (e.g., tables stored in user storage areas 114 of database 108) [0057]) is operable to store one or more override specifications (override mechanisms [0056]) for entities (many tenants [0044]) such as “entitites” of the multi-tenant database (multi-tenant database system [0027])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of Day wherein determining whether a query override is specified for a particular entity  includes: accessing a table in a database catalog of the multi-tenant database, wherein the table is operable to store one or more overrides specifications for entities  of the multi-tenant database. By doing so many tenants will opt for access to an MTS rather than maintain their own system, redundancy, up-time and backup are more critical functions and need to be implemented in the MTS. Day [0044].

             Regarding claim 19 Collins in view of Day teaches the computer system of claim 16.
Collins does not fully disclose wherein determining whether a query override is specified for a particular entity includes: determining whether the override has expired based on expiration criteria stored for the override.
	Eidson teaches wherein determining whether a query override(override mechanisms [0056])   is specified for a particular entity (many tenants [0044]) such as “entitites includes: determining (determine [0121])    whether the override (override mechanisms [0056]) has expired (Fig. 9A misses in the library cache indicating “expired” [0019])  based on expiration criteria  (consulted tenant level metadata [0057] such as “expiration criteria” stored (cached in
a user-information data structure [0071]) for the override (override mechanisms [0056])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of Day, incorporating the teachings of Edison wherein determining whether a query override is specified for a particular entity includes: determining whether the override has expired based on expiration criteria stored for the override. By doing so for picklist fields, the metadata tracked and stored does not need to reflect the exact number of occurrences for each value---a reasonable estimate
is sufficient and may be used in embodiments. Values missing from the metadata either do not occur at all, or occur infrequently, and thus such metadata provide a good basis for a filter. Eidson [0076].
Claims 11 -  13 are rejected under 35 U.S.C. 103 as being unpatentable over Eidson et al., (United States Patent Publication Number 20110082854) hereinafter Eidson, and in further view of Collins et al. (United States Patent Publication Number 20110282864) hereinafter Collins and Day et al., (United States Patent Publication Number 20080281779) hereinafter Day
Regarding claim 11 Eidson teaches a method, (method 0054]) comprising: sending, (sending [0033]) by an application, (CRM software application [0034]) a query (a query [0057]) requesting data for a particular tenant  (for a specific tenant [0057]) from a multi-tenant database, (multi-tenant database system [0027])  wherein the query (the query [0054]) and receiving, (displaying [0098] such as “receiving”  by the application, (CRM software application [0034]) query results (search results [0098]) for the query, (the query [0098]) identified in an override (override mechanisms [0056]) for the particular tenant, (for a specific tenant [0057]) when servicing (service [0023]) the query (the query [0021]) for the particular tenant (for a specific tenant [0057])
Eidson does not full disclose  wherein the query results are determined using an execution plan selected by the query optimizer based on a second constraint identified in an override for the particular tenant, wherein the override indicates that that the first constraint is to be replaced with the second constraint; sending, by the application to the query parser, a second instance of the query requesting data for a second entity from the multi-tenant database; and receiving, by the application, second query results for the second instance of the query, wherein the second query results are determined using the query, without modification, and a second execution plan selected by the query optimizer, wherein the query is used in response to determining that no query override has been specified for the second entity.
Collins  teaches  sending, (send[0043]) by the application (application [0040]) to the query parser, (query parser  [0050])  a second instance of the query requesting data (separate queries  [0105])  for a second entity (user system 12 such as handheld computing device, a mobile phone, a laptop computer, a work station, and/or a network of computing devices [0026])   from the multi-tenant database; (multi-tenant database [0044]) and receiving, (receive [0105]) by the application, (application [0040]) second query results (results of separate queries  [0105]) for the second instance of the query, (separate queries  [0105])  wherein the second query results (results of separate queries  [0105]) are determined using the query, (the query [0104]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eidson in view of Collins sending, by the application to the query parser, a second instance of the query requesting data for a second entity from the multi-tenant database; and receiving, by the application, second query results for the second instance of the query,  wherein the second query results are determined using the query. By doing so a user might maintain contact data, leads data, customer follow-up data, performance data, goals and progress data, etc., all applicable to that user's personal sales process ( e.g., in tenant data storage 22). Collins [0041]
Day teaches  without modification, (similar query that has been previously encountered [0029])  and a second execution plan (access plan not rebuilt  [0033]) selected by the query optimizer, (cost-based optimizer [0029]) wherein the query (the query [0018])  is used in response to determining that no query override (previously encountered query is retrieved [0029]) has been specified for the second entity (Fig. 1, other client computer 20 [0020])  wherein the first query results (result set [0038])  for the first instance of the query (the query [0039]) are determined (determine [0038]) using an execution plan selected (access plans [0037]) by the query optimizer (cost based optimizer [0037]) wherein the override indicates (hint to the optimizer  [0035]) such as “override”  that that the first constraint  is to be replaced ("ORDERBYFIELD1"to"ORDERBYFIELD1, FIELD2") [0039])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eidson in view of Day without modification, and a second execution plan selected by the query optimizer, wherein the query is used in response to determining that no query override has been specified for the second entity. By doing so the initialization file can be configured to help a database work optimally in a given environment. Day [0034]

Regarding claim 12 Eidson in view of Collins and Day teaches the method of claim 11.
Eidson as modified further teaches  in the multi-tenant database, (multi-tenant database [0027])
Eidson as modified does not fully disclose wherein the first query specifies a first ordering for joining content from a plurality of tables; and wherein the modified version of the query specifies a second ordering for joining content from the plurality of tables
Day teaches wherein the first query (the query [0018])  specifies a first ordering ("ORDERBYFIELD1" [0039]) for joining content (join order [0034]) from a plurality of tables (objects  [0023]); such as “tables”  and wherein the modified version of the query (append "clauses" to the SQL statement generated  [0038]) specifies a second ordering (ORDERBYFIELD1, FIELD2") [0039]) for joining content (join order [0034]) from the plurality of tables (objects  [0023]); such as “tables
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eidson in view of Day wherein the first query specifies a first ordering for joining content from a plurality of tables; and wherein the modified version of the query specifies a second ordering for joining content from the plurality of tables. By doing so the initialization file can be configured to help a database work optimally in a given environment. Day [0032].

Regarding claim 13 Eidson in view Collins and Day  teaches the method of claim 11.
Eidson as modified does not fully disclose wherein the modified version of the query includes replacing a first constraint of the query with a second constraint 
	Day teaches wherein the modified version of the query (append "clauses" to the SQL statement generated  [0038]) includes replacing a first constraint ("ORDERBYFIELD1" [0039]) of the query (query 102 A [0037]) with a second constraint (ORDERBYFIELD1, FIELD2") [0039])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eidson in view of Day wherein the modified version of the query includes replacing a first constraint of the query with a second constraint. By doing so It becomes possible, therefore, for the user
to create a specific initialization file for each query which is customized specifically to assist the performance of that query. Day [0034]


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eidson et al., (United States Patent Publication Number 20110082854) hereinafter Eidson, in view of  Collins et al. (United States Patent Publication Number 20110282864) hereinafter Collins and Day et al., (United States Patent Publication Number 20080281779) hereinafter Day and Gerber et al., (United States Patent Publication 20190146830) hereinafter Gerber.
Regarding claim 14 Eidson in view of Collins and Day teaches the method of claim 11.
Eidson as modified teaches accesses a catalog (Fig. 9A library cache [0019])  such as “catalog”   of the multi- tenant database(tenant-level statistics may be stored in tables in tenant database storage areas 112 (e.g., tables stored in user storage areas 114 of database 108) [0057])  to determine whether the override (override mechanisms [0056]) has been specified for the particular tenant (particular tenant [0052])
Eidson does not fully disclose a query parser 
Collins teaches wherein the query parser (query parser [0050])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eidson in view of Collins wherein a query parser. By doing so with a query parser that detects individual OR clauses, the entire query into a set of multiple parallel subqueries, where each subquery may be driven by a single term from the OR expression. Collins [0050]
Gerber teaches wherein the first instance  (first configuration of tenant specific processes 235-a [0029]) such as “first instance of the query(compute jobs [0041])  includes first identifier information (tenant specific configurations [0024])  indicating that the first entity (first template [0029]) such as “first entity”  is associated with(associated with [0013])  a first tenant, (first tenant [0029])  and wherein determining (determine [0026]) that an override(may override the default [0027])  is specified (specifies [0023])  for the first entity (first template [0029]) such as “first entity”  includes the Page 5 of 12query parser  (database service [0015]) using the first identifier information(tenant specific configurations [0024])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eidson in view of Gerber wherein the first instance  of the query includes first identifier information indicating that the first entity is associated with a first tenant, and wherein determining that an override is specified   for the first entity includes the Page 5 of 12query parser  using the first identifier information. By doing so Multi-tenant database server 305 may perform batch jobs more efficiently for each tenant of each user 310 based on the user-specific templates and tenant-specific configurations. Gerber [0034]

Regarding claim 15 Eidson in view of  Collins and Day teaches the method of claim 11.
Eidson as modified teaches accesses a catalog (Fig. 9A library cache [0019])  such as “catalog”   of the multi- tenant database(tenant-level statistics may be stored in tables in tenant database storage areas 112 (e.g., tables stored in user storage areas 114 of database 108) [0057])  to determine whether the override (override mechanisms [0056]) has been specified for a particular user of the particular tenant (particular tenant [0052])
Eidson as modified does not fully disclose wherein the first instance of the query includes second identifier information indicating that the first entity is a particular user of a first tenant, and wherein determining that an override is specified for the first entity includes the query parser using the second identifier information
Gerber teaches wherein the first instance (first configuration of tenant specific process 235-b [0029]) of the query,(compute jobs [0041]) such as “query”  includes second identifier information (tenant specific configurations [0024]) indicating that the first entity (first template [0029]) such as “first entity” is a particular user (corresponding to that user [0013]) of a first tenant; (first tenant [0029]) and wherein determining (determine [0026]) that a query override (may override the default [0027]) is  specified (specifies [0023]) for the first entity(first template [0029]) such as “first entity”  includes the query parser (database service [0015]) such as “query parser” using the second identifier information (tenant specific configurations [0024]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of to incorporate the teachings of Gerber wherein the first instance of the query includes second identifier information indicating that the first entity is a particular user of a first tenant, and wherein determining that an override is specified for the first entity includes the query parser using the second identifier information. By doing so Multi-tenant database server 305 may perform batch jobs more efficiently for each tenant of each user 310 based on the user-specific templates and tenant-specific configurations. Gerber [0034]

Claims 21 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (United States Patent Publication Number 20110282864), in view of Day et al., (United States Patent Publication Number 20080281779) hereinafter Day and in further view of Gerber et al., (United States Patent Publication Number 20190146830) hereinafter Gerber
Regarding claim 21 Collins in view of Day teaches the computer system of claim 16, 
Colling as modified does not fully disclose wherein the operations further comprise: receiving, with the first instance of the query, first identifier information indicating that the first entity is associated with a first tenant; and wherein determining that a query override has been specified for the first entity includes accessing the database using the first identifier information to determine that an override has been specified for users of the first tenant.
Gerber teaches wherein the operations (operations [0040]) further comprise: receiving, (receive [0040]) with the first instance (first configuration of tenant specific processes 235-a [0029]) such as “first instance” of the query, (compute jobs [0041]) such as “query” first identifier information (tenant specific configurations [0024])  indicating that the first entity (first template [0029]) such as “first entity”  is associated with (associated with [0013]) a first tenant; (first tenant [0029])  and wherein determining (determine [0026]) that a query override (may override the default [0027]) has been specified(specifies [0023])  for the first entity(first template [0029]) such as “first entity”   includes accessing (access [0016]) the database (multi-tenant database [0005]) using the first identifier information (tenant specific configurations [0024])  to determine (determine [0026]) that an override (may override the default [0027]) has been specified (specifies [0023]) for users (users [0024]) of the first tenant. (first tenant [0029])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of Day to incorporate the teachings of Gerber wherein the operations further comprise: receiving, with the first instance of the query, first identifier information indicating that the first entity is associated with a first tenant; and wherein determining that a query override has been specified for the first entity includes accessing the database using the first identifier information to determine that an override has been specified for users of the first tenant. By doing so a cloud platform may utilize data process workflows and jobs to improve recurring batch processing for a user. Gerber [0013].

Regarding claim 22 Collins in view of Day teaches the computer system of claim 16, 
Collin as modified does not fully disclose wherein the operations further comprise: receiving, with the first instance of the query, second identifier information indicating that the first entity is a particular user of a first tenant; and wherein determining that a query override has been specified for the first entity includes accessing the database using the second identifier information to determine that an override has been specified for the particular user of the first tenant. 
Gerber teaches wherein the operations (operations [0040]) further comprise: receiving, (receive [0040]) with the first instance (first configuration of tenant specific process 235-b [0029]) of the query,(compute jobs [0041]) such as “query”  second identifier information (tenant specific configurations [0024]) indicating that the first entity (first template [0029]) such as “first entity” is a particular user (corresponding to that user [0013]) of a first tenant; (first tenant [0029]) and wherein determining (determine [0026]) that a query override (may override the default [0027]) has been specified (specifies [0023]) for the first entity(first template [0029]) such as “first entity”  includes accessing (access [0016])  the database (multi-tenant database [0005]) using the second identifier information (tenant specific configurations [0024]) to determine (determine [0026]) that an override (may override the default [0027]) has been specified (specifies [0023]) for the particular user  (corresponding to that user [0013]) of the first tenant. (first tenant [0029])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins in view of Day to incorporate the teachings of Gerber wherein the operations further comprise: receiving, with the first instance of the query, second identifier information indicating that the first entity is a particular user of a first tenant; and wherein determining that a query override has been specified for the first entity includes accessing the database using the second identifier information to determine that an override has been specified for the particular user of the first tenant. By doing so Multi-tenant database server 305 may perform batch jobs more efficiently for each tenant of each user 310 based on the user-specific templates and tenant-specific configurations. Gerber [0034]

Examiner's Request
7. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.

Conclusion

8. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Weissman et al., (United States Patent Publication Number 20050065925) hereinafter Weissman teaches in paragraph [0042] “In Oracle database systems, override mechanisms are provided to affect the Oracle automatic query optimizer.
The use of query "Hints" allows the SQL author the ability to choose explicitly a query plan.”
9.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166